Citation Nr: 1808532	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial asthma prior to February 7, 2017. 

2.  Entitlement to rating in excess of 60 percent for bronchial asthma from February 7, 2017. 

3. Entitlement to service connection for sleep apnea, to include as secondary to bronchial asthma. 

4.  Entitlement to service connection for a respiratory disorder (other than bronchial asthma, rhinitis and sinusitis), to include bronchitis, and to include as secondary to bronchial asthma and sleep apnea. 

5.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea. 

6.  Entitlement to service connection for chronic sinusitis, to include as secondary to bronchial asthma. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1988 to January 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.  By that rating action, the RO continued a 30 percent disability rating assigned to the service-connected bronchial asthma.   The RO also denied service connection for sleep apnea and hypertension, each to include on a secondary basis, and sinusitis.  The Veteran appealed these determinations to the Board.  

In a June 2017 rating decision the RO increased the Veteran's service connected bronchial asthma to 60 percent disabling, effective February 7, 2017.

In June 2016, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the electronic record.

The Board notes that the RO originally adjudicated the Veteran's claim for service connection for a respiratory disability as entitlement to service connection for sinusitis.  In light of post-service diagnoses of rhinitis and bronchitis, the Board has expanded the claim to include all respiratory disabilities (other than the service-connected bronchial asthma and originally claimed as sinusitis), to include rhinitis and bronchitis, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of service connection for rhinitis was on appeal, but it is no longer before the Board, because the RO granted service connection in a Supplemental Statement of the Case (SSOC) in June 2017. 

The Board remanded the case in November 2016 for further development. 

The issue of entitlement to service connection for chronic sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on her part. 


FINDINGS OF FACT

1.  For the period prior to February 7, 2017, the Veteran's bronchial asthma was not manifested by Forced Expiratory Volume in one second (FEV-1) of 40 to 55 percent predicted; or FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations; or intermittent courses of systemic corticosteroids at least three times per year. 

2.  For the period from February  7, 2017, the Veteran's bronchial asthma has not been manifested by FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or; immuno-suppressive medications. 

3.  The Veteran's sleep apnea is not of service onset or otherwise related thereto. 

4.  The Veteran's hypertension was not present during service or until more than one year following service separation and is not otherwise related to service. 

5.  The Veteran's chronic bronchitis is not of service onset or otherwise related thereto. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for bronchial asthma prior to February 7, 2017, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6602 (2017).

2.  The criteria for a disability rating in excess of 60 percent for bronchial asthma from February 7, 2017, have not been met.  38 U.S.C §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6602 (2017).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria for service connection for hypertension  have not been met.  38 U.S.C. §§ 1110 , 1131, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017). 

5.  The criteria for service connection for chronic bronchitis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137, 1131, 1137, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims decided herein is warranted at this time. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal decided herein is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records  and statements from the Veteran.  

The Veteran was examined in April 2012 and May 2012 for chronic bronchitis and chronic sinusitis, but the Board found the examinations to be inadequate.  VA examined the Veteran in April 2012, and February 2017 for bronchial asthma.  The Veteran was also examined for sleep apnea, bronchitis and hypertension.  Considered together, these examinations are adequate for rating purposes because the examiners conducted an interview and clinical evaluation, and reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The case was previously remanded by the Board in December 2016 and the RO complied with the previous Board directives in relation to claims decided herein.   

Increased Ratings - General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4  (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C  § 1155 ; 38 C.F.R. § 4.1  (2017). 

 Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

 In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bronchial Asthma

The Veteran's asthma has been assigned a 30 percent disability rating prior to February 7, 2017 and a 60 percent rating thereafter under 38 C.F.R. § 4.97, Diagnostic Code 6602.  The Veteran essentially contends that the symptomatology associated with the disability is more severe than is reflected in the currently assigned ratings.

Under Diagnostic Code 6602, a 30 percent rating requires FEV-1 of 56-to 70-percent predicted; or FEV-1/FVC of 56 to 70 percent; or the requirement of daily inhalational or oral bronchodilator therapy; or the requirement of inhalational anti-inflammatory medication.

A 60 percent rating is warranted under Diagnostic Code 6602, for FEV-1 is 40 to 55 percent predicted; or FEV-1/FVC is 40 to 55 percent; or at least monthly visits to a physician are required for exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 

A.  Entitlement to an initial rating in excess of 30 percent for bronchial asthma prior to February 7,  2017.

Prior to February 7, 2017, the Veteran is rated at 30 percent disabling for her bronchial asthma.  In the April 2012 VA medical examination the examiner noted that the Veteran's FEV was greater than 55. Similarly the FVC findings were greater than 55. The examiner also noted that the Veteran required two courses of corticosteroids per year.  The examiner noted that the Veteran uses an inhaler for her bronchial asthma.  The VA examination does not show that a rating in excess of 30 percent is warranted. 

In regard, to the records of medical treatment for asthma prior to February 7, 2017, in January 2016 VA treatment record it was noted that the Veteran was treated in the emergency room for an asthma exacerbation.  The physician prescribed prednisone for the asthma.  This shows one instance of treatment with corticosteroids for the exacerbation of asthma.  However, review of the records does not show three or more courses per year of such treatment during the period prior to February 7, 2017.  Similarly, these records do not show findings of (FEV-1) of 55 percent or less predicted;  FEV-1/Forced Vital Capacity (FVC) of 55 percent or less; or at least monthly visits to a physician for required care of exacerbations.  Accordingly, the medical treatment records do not provide a basis for granting a higher, 60 percent rating prior to February 7, 2017.   

The Board has considered the Veteran's statements and testimony, in conjunction with the evidence of the record.  The Veteran has asserted that her medical condition has worsened, including in her July 2010 notice of disagreement.  With regards to lay statements, while the Veteran is competent to speak to observable symptoms such as pain, she is not competent to assess the severity of her chronic bronchitis as it pertains to the applicable diagnostic code.  This requires medical expertise and experience, which she is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly an increased rating in excess of 30 percent is not warranted based on her assertions.  The Veteran's assertions do not provide a basis for a higher rating than 30 percent.  

In sum, the Board does not have a basis in the record for granting a rating in excess of 30 percent for bronchial asthma prior to February 7, 2017.   

B.  Entitlement to an increased rating in excess of 60 percent from February 7, 2017 for bronchial asthma. 

The Veteran's bronchial asthma is currently rated at 60 percent disabling from February 7, 2017, under Diagnostic Code 6602.  In a February 2017 VA examination,  the Veteran's FEV-1 and FEV-1/FVC findings were greater than 55.  The examiner noted that the Veteran required intermittent courses or bursts of systemic corticosteroids.  The examiner also noted that the Veteran was prescribed albuterol for her bronchial asthma.  These findings are compatible with the 60 percent rating already assigned.  

A VA treatment note dated July 2017 noted that the Veteran needed three or four steroid shots per year for her bronchial asthma.  The Veteran's FEV-1 and FVC findings were over 55 percent.  The Veteran also testified at the June 2016 Board hearing that her condition had worsened and her emergency room visits were about three or four times an year for her bronchial asthma.  The Veteran's assertions are more closely related to a 60 percent rating for bronchial asthma.  The Veteran's testimony and the July 2017 VA findings are also compatible with assignment of the existing 60 percent rating, from February 7, 2017,

There is no evidence of  FEV-1 less than 40 percent predicted; FEV-1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure; or required daily use of high dose corticosteroids or immune-suppressive medications. 

Also in regards to any lay assertions  that the Veteran is entitled to a higher, 100 percent rating, while she is competent to speak to observable symptoms, she is not competent to assess the severity of her bronchial asthma as it pertains to the applicable diagnostic code.  This requires medical expertise and experience, which she is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly, from February 7, 2017, a rating in excess of 60 percent for bronchial asthma is not warranted.   

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of at least 10 percent within one year from the date of termination of that service, hypertension shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disorder. 38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

 If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).


Sleep Apnea

The first prong one of service connection has been met. The Veteran was diagnosed with sleep apnea in a VA examination in February 2017.  The examiner also noted that the Veteran was first diagnosed with sleep apnea in 2010.  The first prong of service connection, the presence a current disability, has been met.  

As to the second prong of service connection, the service treatment records do not show treatment for or manifestations of sleep apnea.  In the separation examination in December 1996, the Veteran denied frequent trouble sleeping.  Thus, the second prong of service connection has not been met.

The third prong of service connection has also not been met.  The February 2017 VA examiner opined that it was less likely than not that the Veteran's diagnosed sleep apnea is related to service.  The examiner noted that the Veteran's sleep apnea was not noted diagnosed until 13 years after the Veteran was released from active duty.  The examiner noted that the Veteran's ingestion of alcohol and her considerable weight gain after separation from service were risk factors for sleep 
apnea.  There is no medical opinion evidence of record to the contrary.  Consequently the weight of the medical nexus evidence is against the presence of a direct relationship between Veteran's sleep apnea and service. 

Similarly the February 2017 VA examiner opined that it is less likely than not that the Veteran's service-connected bronchial asthma caused or aggravated her sleep apnea. Concerning causation the examiner noted that there is no large study in the medical literature indicating that sleep apnea is caused by or related to asthma.  The examiner further noted that asthma is not a risk factor for development of sleep apnea.  Concerning aggravation the examiner opined that asthma cannot worsen sleep apnea beyond its natural course.  There is no medical evidence of the record to the contrary.  Consequently the weight of the medical evidence is against a finding that the Veteran's asthma caused or aggravated her sleep apnea. 

The Veteran can testify as to the symptoms of sleep apnea, but she is not competent to provide an etiology opinion concerning a medical condition such as sleep apnea.  This requires medical expertise and experience, which she is not shown to possess.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's statements about etiology of sleep apnea are of no probative value. 

As such the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for sleep apnea must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

As to the first prong of service connection, the Veteran was diagnosed with hypertension by the February 2017 VA examiner. The first prong of service connection, the  presence of  a current disability, has been met. 

The second prong of service connection has not been met.  There is no evidence of hypertension in the service treatment records, to include at the service separation examination.  The Veteran's blood pressure examinations were normal during the Veteran's separation examination in December 1996. 

The third prong of service connection has not been met.  The February 2017 examiner opined that the Veteran's hypertension less likely than not had its onset in service or manifested within one year after discharge from service in January 1997.  The examiner opined that the Veteran's blood pressure was 122/56 at her entrance examination and was 126/85 at her separation examination.  The medical reports of both entrance and separation examinations reflect the Veteran denying she had hypertension.  The examiner noted that the Veteran's denial was appropriate since her blood pressure was normal.  The examiner also indicated that the Veteran was not diagnosed with hypertension until a VA treatment note in June 1998, which was 17 months after she was discharged from active service.  

Also, regarding whether the Veteran's hypertension is secondary to her sleep apnea, since service connection for sleep apnea is not being granted, there is no basis to grant service connection for hypertension as secondary to sleep apnea.  

The Board notes that the Veteran is competent to give evidence about symptoms that may result from hypertension.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not competent to provide an etiology opinion concerning a medical 

condition such as hypertension.  This requires medical expertise and experience, which she is not shown to possess.  Therefore, the Veteran's statements about the etiology of her hypertension are of no probative value. 

As such the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for hypertension must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Bronchitis

The February 2017 VA examiner opined that the Veteran does not have a current diagnosis of chronic bronchitis.  The examiner noted  that the Veteran has experienced acute bronchitis related to intermittent viral infections and that this is not considered a chronic disability in VA terms.  The Board notes that the record contains a March 2015 treatment note which appears to indicate a reported history of chronic bronchitis.  However it does not appear that his notation is an actual clinical diagnosis of chronic bronchitis.  Also the February 2017 VA examiner reviewed the claims file and ultimately determined that chronic (as opposed to acute) bronchitis was not shown.  Given the examiner's specific consideration of whether chronic bronchitis has been shown during the appeal period, the Board places more weight on his opinion, than on the isolated notation indicating a history of chronic bronchitis.  Thus, the weight of the evidence is against the presence of current, chronic bronchitis during the appeal period.  

In the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As such the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for chronic bronchitis must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A rating in excess of 30 percent for bronchial asthma prior to February 7, 2017 is denied. 

A rating in excess of 60 percent for bronchial asthma from February 7, 2017, is denied. 

Service connection for sleep apnea, to include as secondary to bronchial asthma, is denied. 

Service connection for chronic bronchitis, to include as secondary to bronchial asthma and sleep apnea, is denied. 


Service connection for hypertension, to include as secondary to sleep apnea, is denied.


REMAND

The Veteran last received a VA examination concerning the potential etiology of any current sinusitis in February 2017.  During that examination, the examiner found that the Veteran did not have chronic sinusitis. However additional evidence was subsequently received in the form of an October 2017 VA treatment record, which indicates that the Veteran has been diagnosed with chronic sinusitis.  Consequently the Board is of the opinion an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent updated VA and non-VA treatment records. 

2.  Following completion of the above, the February 2017 VA respiratory disorders examiner should be asked to provide an addendum opinion as to the etiology of any chronic sinusitis.  If the February 2017 VA examiner is not available, the record should be provided to another suitably qualified examiner for an addendum opinion.  The Veteran may be recalled for examination if deemed warranted.  The Veteran's claims folder must be reviewed by the examiner.  This review should include the October 2017 VA treatment record, which shows a diagnosis of chronic sinusitis, any other VA treatment records pertaining to sinusitis added to the record since February 2017; and any other information deemed pertinent.  

The examiner should then provide an updated opinion as to whether the Veteran has suffered from chronic sinusitis at any time during the appeal period (December 2009 to the present).  

If the examiner finds that the Veteran has suffered from chronic sinusitis at any time during the appeal period, he/she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic sinusitis is of service onset, to include as a result of in-service injury, or is otherwise related to service.

If a diagnosis of chronic sinusitis is found, the examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic sinusitis is proximately due to, the result of, or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected bronchial asthma.

The examiner should provide a detailed rationale for each opinion provided.

3.  Then, readjudicate the remaining claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board, if in order.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


